DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 06/25/2021. Claims 1-5, 8, 12-13, 20, 21, 23-25, 27 and 30-34 are currently pending in the present application, with claims 1, 20, 24 and 25 being written in independent form. Claims 1, 8, 12, 20, 24 and 25 have been amended. Claims 6-7, 9-11, 14-19, 22, 26 and 28-29 have been canceled without prejudice or disclaimer. Claims 30-34 are new. Applicant submits that no new matter has been introduced into the claims. A complete response to applicants remarks follows here below. 
Response to Arguments
Applicant’s arguments, see page 10, filed 06/25/2021, with respect to prior art rejections under 35 U.S.C. 102 have been fully considered and in view of the current amendments, the rejections have been withdrawn. 
In accordance with newly amended claims 24 and 25, a new ground of rejection(s) has been applied and made of record for any teaching or matter specifically challenged in the previous argument(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24 and 32 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Walker et al. (US 20060287068 A1).
Regarding Claim 24: (Currently Amended) Walker discloses a gaming monitoring system (Refer to para [002]; “The present invention relates to detecting problem gamblers in a tabletop game gambling environment.”) comprising: at least one camera configured to capture images of a gaming surface (Refer to para [040]; “A first type of sensor is a camera network 54 illustrated in FIG. 2. Individual cameras 56 may be positioned over each game within the pit 12. Additional cameras 56 may cover the ATM 30, the bar 32, the customer service counter 36, and any open space within the pit 12.”) and a computing apparatus in communication with the at least one camera (Refer to para [078]; “The site controller 52 has one or more communication ports 168 (one illustrated) connected to the LAN and to a processor 170. The processor 170 may be a microprocessor as is well understood, such as one or more Intel.RTM. Pentium.RTM. processors. The processor 170 also communicates with memory 172 having programs 174 and databases stored therein. Exemplary databases include player database 176, problem gambler database 178, dispatched events database 180, and available event types database 182.”) said computing apparatus configured to analyze the captured images of the gaming surface (Refer to para [032]; “Embodiments of the present invention focus on detecting problem gambling for tabletop style games. In particular, embodiments of the present invention use one or more sensors (e.g., from an array of sensors) to detect behavior of patrons within a gaming establishment. These behavior patterns are compared to behavior patterns that may be typical of problem gambling and/or behavior patterns of non-problem gambling to determine if the patron might be a problem gambler.”) to automatically apply machine learning processes to identify game objects,  game events and players in the captured images (Refer to para [176 and 177]; “If however, the third party determines that the player is not a problem gambler, the algorithm is evaluated to determine what factor pushed the player over the threshold. The coefficient for that factor in the algorithm may be reduced or, if the third party indicates that it should not be reduced, the weight of a mitigating factor may be increased by increasing its coefficient. In short, the algorithm is adjusted so that the player's problem gambler score is not over the threshold (block 382) and the process repeats. This method may be performed iteratively until the third party routinely confirms that the player who has exceeded the potential problem gambler threshold is a problem gambler. Alternatively, a neural net or other form of rudimentary learning filter may be trained to adjust the algorithm based on the third party input. Other techniques of adjusting the weights on the various inputs may also be used if needed or desired (e.g., using human and neural net inputs).”) wherein the at least one camera and the computing apparatus are part of a smart phone (Refer to para [056 and 058]; “Another sensor suitable for use with at least some embodiments of the present invention are the perceptions of gaming establishment personnel as reported through a number of mechanisms, such as a mobile terminal 118, illustrated in FIG. 7. The mobile terminal 118 may be a personal digital assistant (PDA), cellular telephone, two way pager with or without text messaging, laptop, or the like as needed or desired, although a PDA is illustrated.”).

Regarding Claim 32: (New) Walker discloses the game objects include wager objects (Refer to para [048]; “Another possible sensor that may be used by certain embodiments of the present invention is in the chips or jettons used by the gaming establishment 10. Specifically, as illustrated in FIG. 4, a chip 80 may include a radio frequency identification (RFID) tag 82 with an electronic circuit 84 and antenna 86.”) and wherein the computing apparatus is further configured to analyze the captured images to determine a wager value of the wager objects (Refer to para [052]; “Using this RFID sensor suite allows movement of chips 80 in the pit 12 to be monitored. As disclosed herein, the chips 80 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20060287068 A1) in combination with Shigeta (US 20170039807 A1).
Regarding Claim 25: (Currently Amended) Walker discloses a gaming monitoring system (Refer to para [002]; “The present invention relates to detecting problem gamblers in a tabletop game gambling environment.”) comprising: at least one camera configured to capture images of a gaming surface (Refer to para [040]; “A first type of sensor is a camera network 54 illustrated in FIG. 2. 

Walker does not expressly disclose a CNN for performing image segmentation. 

Shigeta teaches a system for detecting fraud in a game in a casino or an error or fraud at the time of wagering chips or doing settlement wherein the machine learning processes are implemented through one or more convolutional neural networks (Refer to para [168]; “In addition, in the above-described embodiment, although the image analyzing apparatus 12 or the control device 14 is a device having an artificial intelligence utilizing type structure or a deep learning structure, specifically, the image analyzing apparatus 12 or the control device 14 may perform image analysis or the above-described various controls by using scale-invariant feature transform (SIFT) algorithm, convolution neutral network (CNN), deep learning, machine learning, or the like. Such a technique is a technique of performing image recognition on a captured image to recognize an object included in the image.”) and wherein the one or more convolutional neural networks comprise a first convolutional neural network for performing image segmentation to determine an outline of a game object in the captured image (Refer to para [169 and 170]; “In the convolution neutral network, recognition object images attached with label are learned, and main objects included in the recognition object image are recognized. In the case where a plurality of the main objects exist in the learned image, an area rectangle is specified, and the image corresponding to the specified area is attached with a label and the learning is performed. In addition, in the convolution neutral network, the main objects in the image and the positions of the objects can also be determined. As the convolution neutral network is described more in detail, in the object recognition process, edge extraction process and the like is performed on the recognition object image, candidate areas are extracted based on localized features, the candidate areas are input to the convolution neutral 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Walker by adding a fraud detection system as taught by Shigeta as rejected above. 

The suggestion/motivation for combining the teachings of Walker and Shigeta would have been in order to “recognizing the position, type and number of the chips wagered in each play position of the game table and comparing the history of win and lose of each player obtained from the win or lose result of each game and the amount of the acquired chips and the statistical data of previous games to extract a strange situation…” (at para [014], Shigeta).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Walker and Shigeta in order to obtain the specified claimed elements of Claim 25. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 1-5, 8, 12-13, 20, 21, 23 are allowed.
Claims 21, 27, 30, 31, 33, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190392680 A1
US 20210097278 A1			
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665